DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 01/25/2021. 
Claims 1, 4, 14 and 20 have been amended.
Claims 2 and 21 have been cancelled
Claim 22 has been added
Claims 1, 3-20 and 22 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The examiner notes that new dependent claim 22 is listed at the top of the “Applicant Arguments” document (filed 01/25/21; page 10) instead of the “Claims” document (filed 01/25/21).  
While the office was able to join the documents together (i.e. the “Claims” document now includes the “Applicant Arguments”), the examiner suggests that the applicant makes sure that the claims and arguments are filed on separate sheets in order to prevent any claim from being inadvertently missed.


Response to Arguments
Argument – The applicant argues, in regards to the 103 rejection of claim 1, that the art of record does not disclose the amended limitation “the visual indication comprising an interface affordance associated with a profile picture of the additional user included in the user interface of the social networking system that distinguishes the profile picture from an additional profile picture representative of another user of the social network who is not a participant in the discovery service and does not possess the desired attribute” (see applicant’s remarks; page 12).
Response to argument – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 01/29/2021 has been acknowledged and fully considered by the examiner.
The examiner notes, however, that the 11/10/2020 submission, contains a high volume of design applications without any significance to the prosecution of this application.  Further, it is noted that non-material and cumulative documents do not need to be submitted.  The submission of a large number of irrelevant documents may be understood to be an attempt to impose an unnecessary burden on the office and avoid any decision making or review of the cited applicant.  This type of burden unnecessarily limits the time available for meaningful prosecution and should be avoided. As such, it is noted that the documents were not given a meaningful review and any known relevance of the documents should be particularly pointed out to the examiner. 

Claim Interpretation
Regarding claims 3, 10, and 19, the claims recite alternative language, i.e. using the term “at least one of” and “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  		

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (U.S. 2014/0279066 A1) in view of Robson (U.S. 2011/0219310 A1) and further in view of Lee et al. (U.S. 2008/0030496 A1).
Regarding claims 1 and 20, Louis discloses a computer-implemented method comprising:
receiving, via a social networking system, a request from a user to participate in a discovery service designed to facilitate connections between users of the social networking system who share common attributes (preference/criteria) (see Louis; paragraphs 
obtaining, from the user, data representative of at least one desired user attribute (preference/criteria), possessed by the user, for new user connections (see Louis; paragraphs 0033, 0038 and 0045; Louis discloses the user’s request indicates a specified set of preference/criteria to be met in order to identify a candidate user for a connection with the user);
identifying, within the social networking system, at least one additional user (candidate user) who is both a participant in the discovery service and who also possesses the desired user attribute (preference/criteria) (see Louis; paragraphs 0033, 0038 and 0046; Louis discloses identification of a set of candidate users that match the preferences supplied by the request.  The candidate user is also a member of the social network and/or dating service); and 
providing a visual indication (GUI screen), when representing the additional user (candidate user) within a user interface of the social networking system, that the additional user (candidate user) is a participant in the discovery service and that the additional user (candidate user) possesses the desired user attribute (preference/criteria) (see Louis; paragraphs 0033, 0038, 0041 and 0053; Louis discloses identification of a set of candidate users that match the preferences supplied by the request.  The candidate user is also a member of the social network service and/or dating service.  Further, a GUI screen is used to display information regarding the candidate user, such as, profile information).
a discovery service of the social networking system” by facilitating introductions between the user and candidate user using a connector member, e.g. member of the social network, in which the candidate user is identified based on relationship status (see Louis; paragraphs 0023, 0033 and 0045).  In other words, in Louis a user is able to connect with, i.e. for dating purposes, a candidate user via a common friend of the social network.  Therefore, the connecting/discovery service, e.g. a dating service, is provided by the social network system.  Nonetheless, to help expedite the prosecution the examiner provides Robson. 
In analogous art, Robson discloses a discovery service of the social networking system (see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
One of ordinary skill in the art would have been motivated to combine Louis and Robson because they both disclose features for a dating service using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accessing a dating service through a social network website as taught by Robson into the system of Louis in order to provide the benefit of efficiency by allowing less use of resources.  In particular, the system of Louis will include the dating service/application as part of the social networking system, i.e. one entity, rather than a third party service (see Louis; paragraphs 0024 and 0033).
While Louis discloses a GUI displaying information about the candidate user, such as, a profile picture (see Louis; paragraphs 0041, 0047 and Figure 6), the combination of Louis and Robson does not explicitly disclose the visual indication comprising an interface affordance that distinguishes the profile picture from an additional profile picture representative of another user of the social network who is not a participant in the discovery service and does not possess the desired attribute.
In analogous art, Lee discloses the visual indication comprising an interface affordance associated with a profile picture (avatar) of the additional user included in the user interface of the social networking system that distinguishes the profile picture (avatar) from an additional profile picture (avatar) representative of another user of the social network who is not a participant in the discovery service and does not possess the desired attribute (see Lee; paragraphs 0055, 0056, 0077 and 0080; Lee discloses an actual picture of a user may be faded into an avatar.  The avatar display system provides avatar frames according to different member status or activities.  The frames may include different color lines, outlining, etc.  Different parameters may be used to filter displaying of the avatars and any combination of the different filtering may be used.  For example, avatars of members in a user contact list, i.e. claimed “another user…not participant in the discovery service”, may be highlighted in a distinguishing manner from other displayed avatars, such as, avatars for women that live within 20 miles, i.e. claimed “discovery service”, of the user.  In other words, avatars of members that are in the user’s contact list are visually different than avatars of members in a discovery service, e.g. live within 20 miles).
One of ordinary skill in the art would have been motivated to combine Louis, Robson and Lee because they all disclose features for a discovery service using social networking, and as such, are within the same environment.

Further, Louis discloses the additional limitation of claim 20, a non-transitory computer-readable medium comprising computer-readable instructions (see Louis; paragraph 0065; Louis discloses storage used to store instructions); and at least one processor (see Louis; paragraph 0062; Louis discloses a computer system with a least one processor). 
Regarding claim 3, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses wherein providing the visual indication to the user when representing the additional user within the user interface of the social networking system comprises providing the visual indication to the user when representing the additional user within at least one of: 
a content feed interface of the social networking system (see Louis; paragraphs 0041 and 0052; Louis discloses that one or more GUI screens are generated and that wall posts may be displayed); 
a group interface of the social networking system; 
a search interface of the social networking system (see Louis; paragraphs 0038, 0042 and 0046; Louis discloses identification of a set of candidate users that match preferences and presenting them.  Further, the GUI screen can be used to assign filter criteria to the preference set.  As such, the interface is used as a search interface since filter criteria may be added that would provide the candidate users based on the filter criteria); or 

(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “content feed interface”, “search interface” and “comment interface” alternatives).
Regarding claim 4 the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above.  Further, the combination of Louis, Robson and Lee clearly discloses wherein:
the discovery service comprises a dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that the user’s preference/criteria is for the candidate user to be a participant in the third-party service, such as a dating service, and therefore the user is a participant; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website); and
the additional user (candidate user) is also a participant in the dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that both the user and candidate user(s) are participants in the dating service; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 6, the combination of Louis, Robson and Lee discloses all the limitations of claim 4, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses receiving a selection of the additional user (candidate) from the user (see Louis; paragraphs 0043 and 0047; Louis discloses that the user sends an introduction request that identifies a specific candidate.  Also, the user may contact the candidate user directly); and 
presenting at least one set of information (connector information) associated with the dating service and the additional user (candidate) to the user in response to receiving the selection of the additional user (see Louis; paragraph 0043; Louis discloses that in response to the identification of a specific candidate one or more connector members can be displayed).
Regarding claim 7, the combination of Louis, Robson and Lee discloses all the limitations of claim 6, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses wherein the set of information comprises a dating profile of the additional user (see Louis; paragraphs 0043, 0044 and 0046; Louis discloses profile information is given about the candidate user.  Further, even after identifying a specific candidate user the user is able to find out more information about the specific candidate user.  Therefore, the more information would include profile type information since it is information about the candidate user).
Regarding claim 8, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses identifying a set of mutual friends (connector members/common friends) of the user and the additional user (candidate user) and who can introduce the user to the additional user (candidate) (see Louis; paragraphs 0043, 0044 and 0047; Louis discloses identifying one or more connector members, e.g. common friends, for facilitating an introduction between the user and candidate user); and 

Regarding claim 9, the combination of Louis, Robson and Lee discloses all the limitations of claim 8, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses receiving a selection of at least one mutual friend (connector member) included in the set of mutual friends (connector member) from the user (see Louis; paragraph 0044; Louis discloses the user reviews the connector members and determines a specific connector member); and 
sending an introduction request to the mutual friend (connector member), the introduction request comprising a request for the mutual friend (connector member) to provide the user with an introduction to the additional user (candidate) (see Louis; paragraphs 0044 and 0047; Louis discloses the user sends an introduction request to the connector member for facilitating introduction between the user and candidate user).
Regarding claim 10, the combination of Louis, Robson and Lee discloses all the limitations of claim 9, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses receiving an introduction of the user to the additional user (candidate user) from the mutual friend (connector member) in response to sending the introduction request to the mutual friend (connector member) (see Louis; paragraph 0044; Louis discloses that the user identifies a specific connector member and submits a connection/introduction request and communication, e.g. thru private chat, is facilitated between the user and the specific candidate user via the specific connector member.  As such, an introduction from the specific connector member would be received in order for the private chat communication to happen); and 
at least one of: 
the user (see Louis; paragraph 0044; Louis discloses that a private chat communication is facilitated between the user and candidate user via the connector member.  As such, the introduction from the connector member would be sent to either the user or candidate user, or both, in order for the private chat to happen); or 
the additional user (candidate user) (see Louis; paragraph 0044; Louis discloses that a private chat communication is facilitated between the user and candidate user via the connector member.  As such, the introduction from the connector member would be sent to either the user or candidate user, or both, in order for the private chat to happen).
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
Regarding claim 12, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses receiving, from the additional user, permission to indicate to users of the social networking system who are participants in the discovery service and who also possess the desired user attribute that the additional user (candidate) is also a participant in the discovery service and that the additional user (candidate) also possesses the desired user attribute (see Louis; paragraphs 0038 and 0039; Louis discloses a permission module that identifies permissions set by each member, as such, the candidate users being members of the discovery service and identified based on matching preferences); and

Regarding claim 13, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, the combination of Louis, Robson and Lee clearly discloses receiving an additional request from the user to hide the visual indication that the additional user is a participant in the discovery service and that the additional user possesses the desired user attribute (see Louis; paragraphs 0023, 0034, 0039 and 0048; Louis discloses privacy settings on information of the users, such as profile information.  Further, permission information regarding participation.  As such, when a user applies setting for privacy the information will not show); and hiding the visual indication in response to receiving the additional request (see Louis; paragraphs 0023, 0034, 0039 and 0048).
Regarding claim 14, Louis discloses a system comprising: 
a receiving module, stored in memory, that receives, via a social networking system, a request from a user to participate in a discovery service designed to facilitate connections between users of the social networking system who share common attributes (preference/criteria) (see Louis; paragraphs 0035, 0033, 0038 and 0045; Louis discloses connections between users of a social networking system.  A user submits a request to identify a set of candidate users.  The candidate users may be both members of the social networking system and/or a third party service, e.g. dating service.  The candidate users are identified/selected based on matching preferences/criteria of the user, e.g. single, location, life experiences, etc. Further, the connection system provides the appropriate modules, memory and processor to execute to the modules); 

an identifying module, stored in memory, that identifies, within the social networking system, at least one additional user (candidate user) who is both a participant in the discovery service and who also possesses the desired user attribute (preference/criteria) (see Louis; paragraphs 0038 and 0046; Louis discloses identification of a set of candidate users that match the preferences supplied by the request.  The candidate user is also a member. Further, the connection system provides the appropriate modules, memory and processor to execute to the modules); 
a providing module, stored in memory, that provides a visual indication (GUI screen) to the user, when representing the additional user (candidate user) within a user interface of the social networking system, that the additional user (candidate user) is a participant in the discovery service and that the additional user (candidate user) possesses the desired user attribute (preference/criteria) (see Louis; paragraphs 0038, 0041 and 0053; Louis discloses identification of a set of candidate users that match the preferences supplied by the request.  The candidate user is also a member.  Further, a GUI screen is used to display information regarding the candidate user, such as, profile information); and 

The examiner submits that Louis discloses “a discovery service of the social networking system” by facilitating introductions between the user and candidate user using a connector member, e.g. member of the social network, in which the candidate user is identified based on relationship status (see Louis; paragraphs 0023, 0033 and 0045).  In other words, in Louis a user is able to connect with, i.e. for dating purposes, a candidate user via a common friend of the social network.  Therefore, the connecting/discovery service, e.g. a dating service, is provided by the social network system.  Nonetheless, to help expedite the prosecution the examiner provides Robson. 
In analogous art, Robson discloses a discovery service of the social networking system (see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
One of ordinary skill in the art would have been motivated to combine Louis and Robson because they both disclose features for a dating service using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accessing a dating service through a social network website as taught by Robson into the system of Louis in order to provide the benefit of efficiency by allowing less use of resources.  In particular, the system of Louis will include the dating service/application as part of the social networking system, i.e. one entity, rather than a third party service (see Louis; paragraphs 0024 and 0033).
that distinguishes the profile picture from an additional profile picture representative of another user of the social network who is not a participant in the discovery service and does not possess the desired attribute.
In analogous art, Lee discloses the visual indication comprising an interface affordance associated with a profile picture (avatar) of the additional user included in the user interface of the social networking system that distinguishes the profile picture (avatar) from an additional profile picture (avatar) representative of another user of the social network who is not a participant in the discovery service and does not possess the desired attribute (see Lee; paragraphs 0055, 0056, 0077 and 0080; Lee discloses an actual picture of a user may be faded into an avatar.  The avatar display system provides avatar frames according to different member status or activities.  The frames may include different color lines, outlining, etc.  Different parameters may be used to filter displaying of the avatars and any combination of the different filtering may be used.  For example, avatars of members in a user contact list, i.e. claimed “another user…not participant in the discovery service”, may be highlighted in a distinguishing manner from other displayed avatars, such as, avatars for women that live within 20 miles, i.e. claimed “discovery service”, of the user.  In other words, avatars of members that are in the user’s contact list are visually different than avatars of members in a discovery service, e.g. live within 20 miles).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate highlighting avatars as taught by Lee into the combined system of Louis and Robson in order to provide the benefit of efficiency by allowing a user to distinguish users from other users.
Regarding claim 15 the combination of Louis, Robson and Lee discloses all the limitations of claim 14, as discussed above.  Further, the combination of Louis, Robson and Lee clearly discloses wherein:
the desired user attribute comprises an indication that the user is a participant in a dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that the user’s preference/criteria is for the candidate user to be a participant in the third-party service, such as a dating service, and therefore the user is a participant; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website); and
the additional user (candidate user) is also a participant in the dating service of the social networking system (see Louis; paragraphs 0024, 0033, 0038 and 0039; Louis discloses that both the user and candidate user(s) are participants in the dating service; and Robson discloses “a dating service of the social networking system”; see Robson; paragraph 0047; Robson discloses a user accesses a dating system through a social network website).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.
Regarding claim 17, the combination of Louis, Robson and Lee discloses all the limitations of claim 15, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the receiving module further receives a selection of the additional user from the user (see Louis; paragraphs 0043 and 0047; Louis discloses that the user sends an introduction request that identifies a specific candidate.  Also, the user may contact the candidate user directly); and
the providing module further presents a dating profile of the additional user to the user in response to receiving the selection of the additional user (see Louis; paragraphs 0043, 0044 and 0046; Louis discloses profile information is given about the candidate user.  Further, even after identifying a specific candidate user the user is able to find out more information about the specific candidate user.  Therefore, the more information would include profile type information since it is information about the candidate user).
Regarding claim 18, the combination of Louis, Robson and Lee discloses all the limitations of claim 15, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the identifying module further identifies a set of mutual friends (connector members/common friends) of the user and the additional user (candidate) and who can introduce the user to the additional user (see Louis; paragraphs 0043, 0044 and 0047; Louis discloses identifying one or more connector members, e.g. common friends, for facilitating an introduction between the user and candidate user);
 the providing module further presents at least a portion of the set of mutual friends (connectors) to the user (see Louis; paragraph 0043; Louis discloses displaying the connector members to the user);

the system further comprises a sending module, stored in memory, that sends an introduction request to the mutual friend (connector), the introduction request comprising a request for the mutual friend (connector) to provide the user with an introduction to the additional user (candidate) (see Louis; paragraph 0044; Louis discloses the user reviews the connector members and determines a specific connector member); and 
the physical processor further executes the sending module (see Louis; paragraph 0035).
Regarding claim 19, the combination of Louis, Robson and Lee discloses all the limitations of claim 18, as discussed above, and further the combination of Louis, Robson and Lee clearly discloses the receiving module further receives an introduction of the user to the additional user (candidate user) from the mutual friend (connector) in response to the sending module sending the introduction request to the mutual friend (see Louis; paragraph 0044; Louis discloses that the user identifies a specific connector member and submits a connection/introduction request and communication, e.g. thru private chat, is facilitated between the user and the specific candidate user via the specific connector member.  As such, an introduction from the specific connector member would be received in order for the private chat communication to happen); and 
the sending module further sends the introduction to at least one of: 
the user (see Louis; paragraph 0044; Louis discloses that a private chat communication is facilitated between the user and candidate user via the connector member.  As such, the 
the additional user (candidate user) (see Louis; paragraph 0044; Louis discloses that a private chat communication is facilitated between the user and candidate user via the connector member.  As such, the introduction from the connector member would be sent to either the user or candidate user, or both, in order for the private chat to happen).
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).

Claim 5, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (U.S. 2014/0279066 A1), Robson (U.S. 2011/0219310 A1) and Lee et al. (U.S. 2008/0030496 A1), as applied to claims 4 and 15, and further in view of Friggeri et al. (U.S. 2015/0347411 A1). 
Regarding claims 5 and 16, the combination of Louis, Robson and Lee discloses all the limitations of claims 4 and 15, as discussed above.  Further, while Louis discloses identifying the additional user and calculating an affinity score by the social networking system to approximate a user’s affinity for other users (see Louis; paragraphs 0038 and 0061) and both Louis, Robson and Lee disclose a dating service, as discussed above, the combination of Louis and Robson does not explicitly disclose determining that the user and the additional user have at least a threshold level of compatibility within the service.
In analogous art, Friggeri discloses determining that the user and the additional user have at least a threshold level of compatibility within the service (see Friggeri; paragraph 0057; 
One of ordinary skill in the art would have been motivated to combine Louis, Robson, Lee and Friggeri because they all disclose features for connecting users using social networking, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Friggeri’s threshold feature into the combined system of Louis, Robson and Lee in order to provide the affinity scores that are calculated by Louis (see Louis; paragraph 0061) to include a threshold level to determine the match with other users.
Regarding claim 22, the combination of Louis, Robson, Lee and Friggeri discloses all the limitations of claim 5, as discussed above, and further the combination of Louis, Robson, Lee and Friggeri clearly discloses wherein determining that the user and the additional user have at least the threshold level of compatibility within the dating service is based on interactions of the additional user with other users of the discovery service (see Friggeri; paragraphs 0027, 0033, 0047 and 0057; Friggeri discloses characteristics of interactions between users and recommendation of the additional users based on the interactions.  Further, although not relied upon, Lee also discloses determining interaction between users; see Lee; paragraphs 0059, 0066 and 0072).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (U.S. 2014/0279066 A1), Robson (U.S. 2011/0219310 A1) and Lee et al. (U.S. 2008/0030496 A1), as applied to claim 1, and further in view of Shalunov et al. (U.S. 2016/0358214 A1).
Regarding claim 11, the combination of Louis, Robson and Lee discloses all the limitations of claim 1, as discussed above, and further, while Louis discloses restrictions are made on preference criteria for candidate users and that preference criteria can change such that users are added and removed (see Louis; paragraphs 0045 and 0046), the combination of Louis, Robson and Lee does not explicitly disclose wherein identifying the additional user further comprises determining that the additional user is excluded from a set of friends of the user and that the user is excluded from a set of friends of the additional user.
In analogous art, Shalunov discloses wherein identifying the additional user further comprises determining that the additional user is excluded from a set of friends of the user and that the user is excluded from a set of friends of the additional user (see Shalunov; paragraphs 0057 and 0058; Shalunov discloses in a system for identifying and connecting users with other users a social graph is used to determine users to exclude, e.g. coworkers, in order to make appropriate potential introductions.  For example, the system determines who the users’, e.g. both the user and other user, coworkers are and exclude them as potential dating connections.  Therefore, if the “user” and “additional user” are coworkers they would be excluded from each other’s list of potential dating connections). 
One of ordinary skill in the art would have been motivated to combine Louis, Robson, Lee and Shalunov because they all disclose features for a discovery service using social networking, and as such, are within the same environment.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        02/18/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443